It appears from the record that a complaint was filed in the Justice Court of Precinct No. 3, Concho County, against appellant. He was tried and convicted in the Justice Court, and appealed to the County Court, where he was again tried and convicted, and his punishment assessed at a fine of $1.
A motion for a new trial was filed and overruled in the County Court, to which action of the court appellant excepted, and gave notice of appeal to this court.
Appellant entered into a recognizance, but the recognizance does not state he was convicted of a misdemeanor, and does not contain allegations sufficient to define an offense; neither does it state the punishment assessed. On account of the defect in the recognizance the Assistant Attorney-General has moved to dismiss the appeal, which motion must be sustained. (Article 980, Code of Criminal Procedure; Bigelow v. State, 36 Tex.Crim. Rep..) However, we might add that had a sufficient recognizance been entered into, this court would have no jurisdiction in this case. Article 87 of the Code of Criminal Procedure provides that this court has no jurisdiction on appeal in cases originating in the Justice Court, in which the fine imposed on appeal to the County Court is less than $100, exclusive of costs.
The appeal is dismissed.
Dismissed.